Citation Nr: 0833486	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-21 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
July 26, 2004, and in excess of 50 percent from August 31, 
2007, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In July 2008, the veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge in Seattle, 
Washington.  During the hearing, the veteran withdrew all 
pending claims except his claim for a higher initial rating 
for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD has been productive of total socal and occupational 
impairment since July 2004.

CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial disability rating for 
his service-connected post-traumatic stress disorder (PTSD).  
As the veteran's PTSD claim is being granted in full, the 
Board will not include a discussion of the RO's compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) at 
this time, as any failure of VA to properly implement the 
VCAA has necessarily been nonprejudicial with respect to this 
claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  


Under Diagnostic Code 9411, a 30 percent rating is warranted 
for PTSD if it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating for PTSD is warranted if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Analysis

The veteran contends that the symptomatology associated with 
his PTSD results in total occupational and social impairment.

In June 2004, the veteran was hospitalized for his PTSD.  
Upon entry, he was assigned a GAF score of 35, and upon 
discharge his GAF score was 70.  Also, the veteran was 
assigned a GAF score of 55 in a November 2004 VA fee-basis 
examination.  In August 2007, the veteran was afforded 
another VA fee-basis examination.  The examiner assigned the 
veteran a GAF score of 48 and diagnosed the veteran with 
chronic severe PTSD with suicidal tendencies.   

The Board acknowledges that the results of the November 2004 
VA fee-basis examination and some of his outpatient treatment 
records do not indicate that the veteran experiences all of 
the symptoms associated a 100 percent rating.  Specifically, 
in the November 2004 examination, the examiner found the 
veteran was casually dressed with fair hygiene.  He appeared 
to have good impulse control, and he was alert and oriented 
to all three spheres.  His thought content revealed no 
suicidal, homicidal, assaultive, or delusional ideation.    

However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Thus, a finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.  

In this case, the veteran has been hospitalized on several 
occasions due to his PTSD.  Most recently, in May 2008, the 
veteran was arrested after he went into a rage during a fight 
with his wife where he held her down.  He admitted himself 
into the hospital after this incident.  The veteran reported 
frequent suicidal ideation for several years, and the 
veteran's history showed that he had attempted to kill 
himself in the past.  

In terms of occupational impairment, the veteran is not 
working at this time.  In February 2006, a VA psychiatrist 
recommended that the veteran no longer work in law 
enforcement because that type of employment may require him 
to use violent force to subdue an individual.  The veteran 
was studying to become a nurse but he doubts that he will be 
able to finish the program due to his lack of ability to 
concentrate.  

In the Board's view, the evidence adequately establishes that 
the social and industrial impairment from the veteran's PTSD 
has more nearly approximated total than deficiencies in most 
areas throughout the initial evaluation period.  Accordingly, 
a 100 percent rating is warranted throughout the initial 
evaluation period.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


